No. 14362
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1979


ALICE E. JACKSON et al.,
                   Plaintiffs and Appellants,
           -vs-
STATE OF MONTANA:        HOLLY SUGAR CORPORATION, et al.,
                   Defendants and Respondents.


Appeal from:      District Court of the Seventh Judicial District,
                  Hon. L. C. Gulbrandson, Judge presiding.
Counsel of Record:
   For Appellants:
          Moses, Tolliver and Wright, Billings, Montana
          Joel Guthals argued, Billings, Montana
   For Respondents:
          Habedank, Cumming & Best, Sidney, Montana
          Otto Habedank argued, Sidney, Montana
          David W. Woodgerd argued, Helena, Montana


                                      Submitted:   February 8, 1979
                                       Decided:    MAR 16 llylg
Filed:   bjAR l?.'1979
M r . J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.

       T h i s i s a n a p p e a l from a q u i e t t i t l e a c t i o n i n v o l v i n g

c e r t a i n l a n d l y i n g w e s t o f t h e Yellowstone R i v e r i n S e c t i o n

36, a d j a c e n t t o S e c t i o n 35, Township 23 North, Range 59

E a s t , County of R i c h l a n d , Montana.         A f t e r a nonjury t r i a l ,

t h e Honorable L e s l i e G. Gulbrandson e n t e r e d a judgment f o r

defendants.        P l a i n t i f f s appeal.

       The diagram below i s f o r i l l u s t r a t i v e p u r p o s e s , a s -

s i s t i n g i n t h e explanation of a complicated f a c t s i t u a t i o n .

         Ye //OWS fo e                    r   A R ~ c o r d , '9
                                                               ~0          4-,yna
                                                                                1
                      survey         ih       1 g 8 ~
        I n 1923 Andrew J a c k s o n , S r . , and h i s w i f e A l i c e began

p u r c h a s i n g l a n d i n t h e S1/4 o f S e c t i o n 35, Township 23

N o r t h , Range 59 E a s t , of R i c h l a n d County.             During t h e n e x t

1 5 y e a r s t h e y a c q u i r e d 240 deeded a c r e s i n S e c t i o n 35.            In

1933 t h e y a c q u i r e d , by q u i e t c l a i m d e e d , a p i e c e of prop-

e r t y , h e r e i n a f t e r r e f e r r e d t o as t h e "Meadors P r o p e r t y , "

l o c a t e d i n t h e s o u t h e a s t c o r n e r o f S e c t i o n 35.   Immediately

n o r t h of t h e J a c k s o n s ' p r o p e r t y i n S e c t i o n 35 a r e t w o l o t s

now known a s t h e " S t e i n b e i s s e r P r o p e r t y . "

       When t h e J a c k s o n s a c q u i r e d t h e Meadors P r o p e r t y , t h e

Yellowstone R i v e r , a t h i g h w a t e r , o v e r l a p p e d t h e S t e i n -

b e i s s e r P r o p e r t y and c r o s s e d a t a d i a g o n a l i n t o t h e Meadors

Property.           A t t h i s t i m e only a small corner,             L o t 2 , was h i g h

and d r y .     T h i s l o t w a s l e a s e d t o t h e J a c k s o n s by t h e S t a t e

o f Montana.          S i n c e 1933 t h e Yellowstone R i v e r h a s g r a d u a l l y

moved e a s t , e x p o s i n g l a n d i n S e c t i o n 35, f i l l i n g i n t h e

Meadors P r o p e r t y t o t h e s e c t i o n l i n e , and e x p o s i n g l a n d i n

S e c t i o n 36 which a d j o i n s t h e e a s t e r n s e c t i o n l i n e of S e c t i o n

35.    By 1976, a s u r v e y i n d i c a t e d t h a t l a n d c r e a t e d by t h e

e a s t w a r d movement o f t h e r i v e r t o t a l s some 1 7 1 a c r e s i n

S e c t i o n 36.     A s t h e r i v e r moved e a s t w a r d and more l a n d

became u s a b l e , t h e J a c k s o n s f e n c e d t h e a r e a and began farm-

ing it.       I t i s t h e t i t l e t o t h i s "accreted" land t h a t i s i n

dispute.

        The l e a s e between t h e J a c k s o n s and t h e S t a t e of Montana

was renewed e v e r y t e n y e a r s .          I t w a s modified i n 1951 t o

show t h a t t h e J a c k s o n s had become a b u s i n e s s e n t i t y known a s

Andrew J a c k s o n and Sons.            I n 1961 t h e d e s c r i p t i o n of t h e

l a n d s was changed from t h e f i v e acres o f L o t 2 t o 153 a c r e s
d e s c r i b e d a s L o t 2 and a l l t h e l a n d w e s t of t h e        ell ow stone
R i v e r i n S e c t i o n 36.     The J a c k s o n s s i g n e d t h e l e a s e b u t

a l l e g e t h a t t h e y c o n t i n u e d t o pay t a x e s on t h e same.

        S e c t i o n 36 b e l o n g s t o t h e S t a t e of Montana.           I t i s set

a s i d e f o r p u b l i c e d u c a t i o n and i s a d m i n i s t e r e d by t h e Montana
Department o f S t a t e Lands.               I n 1931 t h e J a c k s o n s began

l e a s i n g L o t 2 , S e c t i o n 36, from t h e S t a t e .         A s the years

p a s s e d , t h e y renewed t h e l e a s e , i n c l u d i n g t h e l a n d s t h a t

were a c c r e t i n g .    The J a c k s o n s a r g u e t h a t e x c e p t f o r L o t 2,

a l l t h e l a n d t h a t a c c r e t e d i n S e c t i o n 36 b e l o n g s t o them

s i n c e t h e y were t h e owners of a d j o i n i n g p r o p e r t y i n S e c t i o n

35.

        I n 1963 Andrew J a c k s o n , S r . , d i e d .           In the distribution

of h i s e s t a t e no mention was made o f t h e a c c r e t e d l a n d now

claimed, although A l i c e Jackson t e s t i f i e d it w a s discussed

with t h e i r attorney.            The p r o p e r t y was d i s t r i b u t e d by s e c -
t i o n s and l o t s a c c o r d i n g t o t h e c o u n t y r e c o r d s .

        I n 1964 t h e J a c k s o n h e i r s conveyed S e c t i o n 35 and L o t

5 , S e c t i o n 25, t o Andrew J a c k s o n , J r . , and h i s w i f e M a r j o r i e .

No mention w a s made t o t h e a c c r e t e d l a n d s a l t h o u g h Andrew,

J r . , and h i s mother c o n t i n u e d t o r u n c a t t l e o n t h e l a n d e a s t
of t h e s e c t i o n l i n e t o t h e r i v e r .

        I n 1964 t h e d e s c r i p t i o n of t h e l a n d a l o n g t h e r i v e r w a s

changed by t h e c o u n t y a s s e s s o r , and t h e J a c k s o n s w e r e t a x e d

f o r t h r e e l o t s and 65 a c r e s a l o n g t h e r i v e r .        N p r o t e s t was
                                                                             o

made a s t o t h e payment o f t h e s e t a x e s .
        I n 1974, f o l l o w i n g Andrew, J r . ' s d e a t h , h i s w i f e Mar-
j o r i e conveyed t h e p r o p e r t y which had been s o l d t o h e r and
Andrew, J r . , t o t h e H o l l y Sugar c o r p o r a t i o n ( H o l l y s u g a r ) .
The l a n d was a d v e r t i s e d a s i n c l u d i n g a c c r e t i o n s o n l y t o L o t

5 i n S e c t i o n 25 and t h o s e f i l l i n g i n t h e r e m a i n i n g p o r t i o n
of t h e S E 1 / 4 of S e c t i o n 35.        However, t h e c o n t r a c t f o r deed
t o H o l l y S u g a r , d a t e d March 1974, gave t h e l e g a l d e s c r i p t i o n

o f L o t 5 of S e c t i o n 25 and t h e E 1 / 2 SW1/4 and SE1/4 o f

S e c t i o n 35 t o g e t h e r w i t h a c c r e t i o n s o f a p p r o x i m a t e l y 343.3

acres.        The a c c r e t e d l a n d between t h e r i v e r bank and t h e

e a s t e r n s e c t i o n l i n e o f S e c t i o n 35 w a s n o t i n c l u d e d i n t h e

conveyance t o H o l l y Sugar.                 However, a f t e r t h e s a l e , t h e

b u s i n e s s e n t i t y of Andrew J a c k s o n and Sons and A l i c e J a c k s o n

c o n t i n u e d t o u t i l i z e t h e p r o p e r t y f o r farm p u r p o s e s .

        I n 1975 Andrew J a c k s o n and Sons began a q u i e t t i t l e

a c t i o n t o d e t e r m i n e who had t h e l e a s e h o l d i n t e r e s t i n Sec-

t i o n 36.      The c o u r t found t h e l e a s e h o l d i n t e r e s t i n f a v o r o f

Andrew J a c k s o n and Sons and a g a i n s t H o l l y S u g a r .                However,

t h e c o u r t was n o t a s k e d , n o r d i d i t d e t e r m i n e , what l a n d

a l o n g t h e r i v e r c o n s t i t u t e d t h e l e a s e h o l d o r who owned t h a t

land.       T h e r e a f t e r , H o l l y Sugar demanded t h a t Andrew J a c k s o n

and Sons move t h e i r f e n c e t o t h e s e c t i o n l i n e and t o c o n d u c t

t h e i r a c t i v i t i e s o n l y i n S e c t i o n 36.      J a c k s o n and Sons

complied w i t h t h i s r e q u e s t .

        A t a b o u t t h e same t i m e t h e J a c k s o n s l e a r n e d t h a t S t e i n -

b e i s s e r was c l a i m i n g ownership t o some of t h e a c c r e t e d l a n d s

t h r o u g h t h e S t a t e of Montana.            The J a c k s o n s c o r r e s p o n d e d

w i t h t h e A t t o r n e y G e n e r a l of t h e S t a t e of Montana, and t h a t

o f f i c e d i s c l a i m e d any c l a i m of t i t l e t o t h e p r o p e r t y by

a d v e r s e p o s s e s s i o n even though t h e Department o f Lands had

been l e a s i n g t h e p r o p e r t y f o r a number o f y e a r s .

        I n May 1976 t h e S t a t e o f Montana, J o s e p h S t e i n b e i s s e r ,

and H o l l y Sugar e n t e r e d i n t o a boundary agreement d i v i d i n g

t h e a c c r e t e d l a n d i n t o f o u r t r a c t s : A , B , C and D.             Tract A

c o r r e s p o n d e d t o L o t 2 , S e c t i o n 36, o r i g i n a l l y l e a s e d t o t h e
J a c k s o n s by t h e S t a t e p l u s a c c r e t i o n s t h e r e t o .    Tract B

described t h e accreted land a d j a c e n t t o t h e S t e i n b e i s s e r
Property.          T r a c t s C and D c o r r e s p o n d e d t o t h e a c c r e t e d l a n d

a d j a c e n t t o t h e Meadors P r o p e r t y , now owned by H o l l y S u g a r .

T h i s w a s done w i t h o u t t h e J a c k s o n s ' knowledge, and no p u b l i c

auction w a s held.              On l e a r n i n g o f t h e a g r e e m e n t , J a c k s o n s

b r o u g h t a n a c t i o n t o q u i e t t i t l e t o t h e a c c r e t e d l a n d which

had been d i v i d e d up by t h e S t a t e , H o l l y S u g a r , and S t e i n -

beisser.         The J a c k s o n s d i d n o t c l a i m t i t l e t o T r a c t A, which

t h e y w e r e l e a s i n g from t h e S t a t e , b u t c l a i m e d t h e y owned t h e

r e m a i n i n g t r a c t s t h r o u g h a d v e r s e p o s s e s s i o n and a c c r e t i o n ,

having improved, u t i l i z e d , and p a i d t a x e s on same.

        The t r i a l c o u r t i n i t s f i n d i n g s o f f a c t , c o n c l u s i o n s of

law and judgment found f o r d e f e n d a n t s .                   Certain findings a r e

i m p o r t a n t t o o u r d i s c u s s i o n and d e c i s i o n .      They a r e :

        " 2 . The J a c k s o n s a c q u i r e d , by Q u i t C l a i m Deed
        d a t e d December 1 2 , 1933, t h e E1/2 E 1 / 2 of t h e
        SE1/4, S e c t i o n 35, from John P. Meadors and
        Katheryn Meadors.



        " 4 . The t i t l e t o a l l l a n d s p r e v i o u s l y owned by
        J o s e p h S t e i n b e i s s e r , and t h e t i t l e t o T r a c t B
        a s d e s c r i b e d i n boundary agreement r e c o r d e d Book
        E-125, page 939 o f t h e r e c o r d s o f R i c h l a n d County,
        Montana, which boundary agreement was e n t e r e d
        i n t o between J o s e p h S t e i n b e i s s e r and t h e S t a t e
        o f Montana a c t i n g t h r o u g h i t s Board of Land Com-
        m i s s i o n e r s , d a t e d May 2 4 , 1976, r e c o r d e d Book
        E-125, page 939 o f t h e r e c o r d s of R i c h l a n d
        County, Montana, became v e s t e d i n J o s e p h S t e i n -
        b e i s s e r and C h r i s t i n e S t e i n b e i s s e r , husband and
        w i f e , a s j o i n t t e n a n t s , by v i r t u e o f r a t i f i c a -
        t i o n of boundary agreement d a t e d May 1 2 , 1977,
        f i l e d May 1 2 , 1977, and r e c o r d e d i n Book E-130,
        p a g e s 506-507 o f t h e M i s c . r e c o r d s of R i c h l a n d
        County, Montana.

        "5. J o s e p h S t e i n b e i s s e r a t a l l t i m e s p r o t e s t e d
        o w n e r s h i p by t h e S t a t e of Montana o f t h a t p o r t i o n
        o f t h e N1/2 o f S e c t i o n 36 W e s t of t h e Yellowstone
        R i v e r l y i n g S o u t h o f L o t 2 of S e c t i o n 36, which
        L o t had a r i v e r boundary of a p p r o x i m a t e l y 720
        f e e t . H e p r o t e s t e d ownership of t h i s l a n d by t h e
        S t a t e o f Montana on many o c c a s i o n s t o t h e S t a t e
        Land Board, b u t a t no t i m e u n d e r t o o k l e g a l pro-
        c e e d i n g s t o q u i e t t i t l e a g a i n s t t h e S t a t e of Mon-
        t a n a , and t h e l a n d a t t r i b u t a b l e a s a c c r e t i o n t o
        h i s L o t s 1 and 2 was by t h e boundary agreement,
c o n s o l i d a t e d i n t o what i s now T r a c t B o f t h e p l a t
a t t a c h e d t o t h e boundary agreement h e r e i n b e f o r e
r e f e r r e d t o . S a i d a c c r e t e d l a n d h a s n e v e r been
s p e c i f i c a l l y d e s c r i b e d a s b e i n g l a n d s w i t h i n Sec-
t i o n 36 on t h e t a x r e c o r d s o f R i c h l a n d County,
and J o s e p h S t e i n b e i s s e r h a s p a i d a l l t a x e s l e v i e d
and a s s e s s e d a g a i n s t s a i d L o t s 1 and 2 o f S e c t i o n
35. No t a x e s have been p a i d by any p a r t y t o t h i s
a c t i o n on l a n d s d e s c r i b e d a s b e i n g w i t h i n S e c t i o n
36, Township 23 North, Range 59 E a s t .

"6. I n s o f a r a s t h e c l a i m of J o s e p h S t e i n b e i s s e r
i s concerned, t h e land s i t u a t e d w i t h i n Section
36 and e n c l o s e d w i t h i n a f e n c e c o n s t r u c t e d by
Andrew J a c k s o n w a s h e l d a d v e r s e l y by J a c k s o n s
o n l y a s a Lessee o f t h e S t a t e of Montana, and
J a c k s o n s n e v e r , a t any t i m e , made any p u b l i c c l a i m
t o t h i s l a n d e x c e p t a s a L e s s e e o f t h e S t a t e of
Montana.

"7.      A l b e r t J a c k s o n and h i s s u c c e s s o r s - i n - i n t e r e s t
have c l a i m e d t h e r i g h t t o f e n c e , u s e and c o n t r o l ,
t h e l a n d s i n S e c t i o n 36 W e s t o f t h e Yellowstone
R i v e r under c o n s e c u t i v e l e a s e s o f S t a t e l a n d s ,
commencing F e b r u a r y 28, 1951, and a t no t i m e u n t i l
t h e commencement o f t h i s a c t i o n , have c o n t e s t e d
t h e ownership o f a l l l a n d s i n v o l v e d i n t h i s c a s e
i n S e c t i o n 36, by t h e S t a t e of Montana.

" 8 . The t a x r e c o r d s c o v e r i n g payment o f t a x e s by
Andrew J a c k s o n and h i s s u c c e s s o r s - i n - i n t e r e s t ,
specifically l i m i t taxes levied t o lands within
S e c t i o n 35, and t h e payment of t a x e s on t h e l a n d s
a s a s s e s s e d i n S e c t i o n 35, d o e s n o t i n c l u d e any
of t h e acreaqe i n S e c t i o n 36 West of t h e Yellow-
                        -
s t o n e R i v e r . Ownership, i f a n y , on t h e p a r t of
t h e p l a i n t i f f s , r e s u l t s from p l a i n t i f f s b e i n g
h e i r s - a t - l a w and s u r v i v i n g n e x t of k i n of Andrew
Jackson, S r . N acreage s i t u a t e d w i t h i n Section
                           o
36 was i n c l u d e d i n t h e I n v e n t o r y and A p p r a i s a l
d a t e d J u n e 1 9 , 1963, f i l e d i n t h e p r o b a t e of t h e
E s t a t e o f Andrew J a c k s o n , S r . , i n t h e above-en-
t i t l e d C o u r t . The I n v e n t o r y and A p p r a i s a l w a s
s i g n e d and sworn t o by A l i c e E . J a c k s o n as con-
t a i n i n g a t r u e s t a t e m e n t of a l l of t h e e s t a t e of
s a i d d e c e a s e d which h a s come t o t h e knowledge and
p o s s e s s i o n of s a i d A l i c e E. J a c k s o n , and was f i l e d
w i t h t h e S t a t e o f Montana a s a b a s i s f o r d e t e r -
m i n a t i o n o f i n h e r i t a n c e t a x e s . Andrew W. J a c k s o n ,
J r . , and h i s w i f e , M a r j o r i e Ann J a c k s o n , now
M a r j o r i e Ann C a r t e r , e x c e p t f o r m i n e r a l s r e s e r v e d
i n and under t h e l a n d s owned by Andrew W . J a c k s o n ,
J r . , a r e t h e s u c c e s s o r s - i n - i n t e r e s t of a l l l a n d s
which w e r e owned by Andrew J a c k s o n , S r . , and h i s
widow, A l i c e E. J a c k s o n , s a i d p r o p e r t i e s having
been p u r c h a s e d f o r t h e sum of $40,000.00 under a
C o n t r a c t f o r Deed between a l l of t h e p l a i n t i f f s
o t h e r t h a n M a r j o r i e Ann J a c k s o n a s S e l l e r s , and
Andrew W. J a c k s o n , J r . , and M a r j o r i e Ann J a c k s o n
a s P u r c h a s e r s , as j o i n t t e n a n t s w i t h r i g h t of
         survivorship.             T h i s C o n t r a c t f o r Deed i s d a t e d
         J a n u a r y 1 4 , 1964, f i l e d May 7 , 1965, r e c o r d e d
         Book A-98, page 38 o f t h e r e c o r d s of County R e -
         c o r d e r o f R i c h l a n d County. Warranty Deed e x e c u t e d
         p u r s u a n t t o s a i d C o n t r a c t and d a t e d F e b r u a r y 1,
         1965, w a s d e l i v e r e d and f i l e d J a n u a r y 7, 1974, and
         r e c o r d e d Book A-110, page 210 of t h e r e c o r d s of
         R i c h l a n d County, Montana.



        "10. M a r j o r i e Ann C a r t e r a s p l a i n t i f f , b r o u g h t a n
        a c t i o n t o q u i e t t i t l e t o t h e S t a t e Grazing Leases
        s t a n d i n g of r e c o r d i n t h e name of Andrew J a c k s o n
        and S o n s , b e i n g Case No. 10785 o f t h e r e c o r d s of
        t h i s C o u r t . Defendants proof r e s u l t e d i n e n t r y
        o f F i n d i n g s of F a c t , C o n c l u s i o n s of Law, and Judg-
        ment o f t h i s C o u r t d a t e d March 27, 1975, and i n
        which t h e C o u r t made t h e f o l l o w i n g F i n d i n g of F a c t :

        "'5.       T h a t t h e "home" p l a c e o f t h e J a c k s o n f a m i l y
        c o n s i s t i n g of lands o t h e r than t h e a f o r e s a i d S t a t e
        l a n d s , w a s s o l d t o Andrew J a c k s o n , J r . , on o r
        a b o u t -J a n u a r y 1 4 , 1964, b u t t h e l a n d owned         the
        S t a t e o f Montana d e s c r i b e d i n P a r a g r a p h 2 above
        was n o t i n c l u d e d i n t h e s a l e t o Andrew J a c k s o n ,
              .
        Jr ' (emphasis added) "

        Seven i s s u e s a r e p r e s e n t e d on a p p e a l :

        1.        Whether t h e d i s p u t e d l a n d w a s formed by a c c r e t i o n

r e q u i r i n g t h e l a w of a c c r e t i o n t o be applied i n determining

i t s ownership.

         2.       Whether under t h e law of a c c r e t i o n t h e l a n d b e l o n g s

t o appellants.

         3.       Whether a p p e l l a n t s a c q u i r e d t h e a c c r e t e d l a n d

a j a c e n t t o t h e S t e i n b e i s s e r P r o p e r t y by a d v e r s e p o s s e s s i o n .

        4.        Whether t h e S t a t e l e a s e b a r s a p p e l l a n t s ' c l a i m s t o

t h e land.

         5.       Whether t h e d o c t r i n e of l a c h e s b a r s a p p e l l a n t s '

claims t o t h e p r o p e r t y .

         6.       Whether t h e S t a t e ' s c l a i m i s b a r r e d by t h e d i s -

c l a i m e r of i n t e r e s t .

         7.       Whether t h e S t a t e ' s c l a i m i s b a r r e d by t h e s t a t u t e

of l i m i t a t i o n s .
        F o r t h e p u r p o s e s o f t h i s o p i n i o n , w e w i l l combine

c e r t a i n i s s u e s i n our discussion.

        I t i s a g r e e d by t h e p a r t i e s t h a t t h e t r i a l c o u r t

p r o p e r l y found t h a t t h e law of a c c r e t i o n a p p l i e d and must

t h e r e f o r e be followed i n determining ownership.                         They d i s -

a g r e e a s t o t h e law i n Montana, however.                    Appellants argue

t h a t t h i s C o u r t s h o u l d e n l a r g e o u r h o l d i n g i n Smith v .

Whitney ( 1 9 3 7 ) , 1 0 5 Mont. 523, 74 P.2d 450, t h e p r e v a i l i n g

law on a c c r e t i o n .     I n Smith w e h e l d t h a t , " U n l e s s e x c e p t e d

o r reserved, accretions o r t h e r i g h t t h e r e t o pass t o a

p u r c h a s e r o r a p a t e n t e e a l t h o u g h n o t d e s c r i b e d i n t h e deed

o r o t h e r i n s t r u m e n t of conveyance, i f t h e conveyance de-

s c r i b e s t h e adjoining r i p a r i a n land.          (Citations omitted.)"

105 Mont. a t 528.             T h i s p r i n c i p l e o f r e t e n t i o n by a s e l l e r

of a c c r e t e d l a n d s p e c i f i c a l l y by r e s e r v a t i o n i n t h e deed h a s

been t h e law of t h i s S t a t e .

        Appellants ask us t o consider s i g n i f i c a n t a g r a n t o r ' s

f a i l u r e t o i n c l u d e any a c c r e t e d l a n d i n t h e l e g a l d e s c r i p -

t i o n of t h e l a n d h e conveys, c i t i n g J o n e s v . J o h n s t o n ( 1 8 5 5 ) ,

59 U.S. 1 5 0 , 1 5 L.ed.      320; J e f f e r i s v . E a s t Omaha Land Co.

( 1 8 9 0 ) , 134 U.S. 178, 1 0 S. Ct. 518, 33 L.ed.          872; and S t e v e n s

v . Arnold ( 1 9 2 3 ) , 262 U.S. 266, 43 S. Ct. 567, 67 L.ed.          965.

S e e a l s o 78 Am J u r 2d, Water, S 4 1 4 .

       W e f i n d o u r h o l d i n g i n Smith v . Whitney, s u p r a , con-

t r o l s h e r e and t h a t a c c r e t e d l a n d s p a s s w i t h t h e r i p a r i a n

upland property u n l e s s excepted o r reserved.                         Therefore, t h e
J a c k s o n s , by t h e i r conveyances i n 1964 and 1974, which d i d

n o t e x c e p t o r r e s e r v e any a c c r e t i o n s i n S e c t i o n 36, conveyed

t h e a c c r e t i o n s t o Andrew J a c k s o n , J r . , and h i s w i f e ~ a r j o r i e ,

who t h e n conveyed them t o H o l l y S u g a r .               The 1976 boundary

agreement and q u i t c l a i m deed t h e n conveyed Tract D to t h e

S t a t e o f Montana.
        W e next address appellants'                    claim of acquiring accreted

l a n d by a d v e r s e p o s s e s s i o n .   To o b t a i n a d v e r s e p o s s e s s i o n of
a c c r e t e d l a n d i n Montana, where t h e a d v e r s e c l a i m i s n o t

founded on a w r i t t e n i n s t r u m e n t , t h e c l a i m a n t must occupy,

improve, e n c l o s e , and pay t a x e s on t h e p r o p e r t y i n q u e s t i o n

f o r a p e r i o d of n o t l e s s t h a n f i v e y e a r s i n a h o s t i l e and

c o n t i n u o u s manner.       Townsend v . Koukol ( 1 9 6 6 ) , 148 Mont. 1,

416 P.2d 532.      Here, a p p e l l a n t s d o n o t m e e t t h e r e q u i r e -

ments.       T h e i r c l a i m of h o s t i l e p o s s e s s i o n , by k e e p i n g S t e i n -

b e i s s e r o f f t h e p r o p e r t y , w a s based on t h e f a c t t h e y l e a s e d

t h e p r o p e r t y from t h e S t a t e .       The h o s t i l e and c o n t i n u o u s

occupancy of t h e l a n d i n S e c t i o n 36 must a l s o f a i l f o r t h e r e

was no proof of t a x e s p a i d , a l t h o u g h t h e J a c k s o n s c l a i m t h a t

t h e y t h o u g h t t h e y were p a y i n g t a x e s .     S e c t i o n 36 i s t a x

exempt s c h o o l t r u s t l a n d and no t a x e s a r e p a i d on such l a n d .

These s c h o o l t r u s t l a n d s a r e l e a s e d t o h e l p r a i s e s c h o o l

funds.

        A p p e l l a n t s r a i s e t h e q u e s t i o n of whether t h e S t a t e

l e a s e bars t h e i r claims.            The D i s t r i c t C o u r t h e l d t h a t i t

d i d , and w e a g r e e .       S e c t i o n 93-2512,      R.C.M.     1947, now s e c -

t i o n 70-19-412        MCA,     p r o v i d e s t h a t p o s s e s s i o n of a t e n a n t i s

deemed p o s s e s s i o n o f t h e l a n d l o r d .       H e r e , t h e uncontradicted

t e s t i m o n y of S t e i n b e i s s e r i s t h a t t h e J a c k s o n s r e l i e d on t h e

l e a s e t o keep him o f f t h e l a n d .           Too, t h e l e a s e c l e a r l y

s t a t e d t h a t i t c o v e r e d a l l l a n d w e s t of t h e Yellowstone

R i v e r i n S e c t i o n 36.      Further, i n the lawsuit against ~ o l l y
Sugar i n 1975, t h e y d e f e n d e d t h e i r ownership of t h e l e a s e i n

S e c t i o n 36 a g a i n s t H o l l y S u g a r .   The C o u r t r u l e d t h a t t h e y

w e r e t h e owners o f t h e l e a s e .
        W e n e x t d i r e c t o u r c o n s i d e r a t i o n t o whether l a c h e s b a r s

t h e Jacksons' claims.                From 1961, when t h e lease w a s r e w r i t t e n
t o c o v e r t h e added a c r e a g e on t h e w e s t bank of t h e r i v e r i n

S e c t i o n 36, t h e J a c k s o n s have a c c e p t e d t h e t e r m s o f t h e

lease and have n o t n o t i f i e d t h e S t a t e of any a d v e r s e c l a i m s

against the State.                The t r i a l c o u r t found i t would b e i n e q u i -

t a b l e t o c l a i m p r o p e r t y t h e y have c o n t i n u o u s l y l e a s e d f o r 1 5

y e a r s w i t h o u t n o t i f y i n g t h e l e s s o r t h a t t h e y claimed owner-

s h i p of t h e p r o p e r t y .    W agree with the t r i a l court i n
                                       e

applying t h e d o c t r i n e of laches t o t h e f a c t s here.

        W e h e l d i n Montgomery v . Bank of D i l l o n ( 1 9 4 3 ) , 1 1 4
Mont. 395, 408-09,         136 P.2d 760, q u o t i n g from R i l e y v .

B l a c k e r ( 1 9 1 5 ) , 5 1 Mont. 364, 370, 152 P. 758, 759:

        ". . .         ' " E q u i t y a i d s o n l y t h e v i g i l a n t ; " and i t
         [ l a c h e s ] e x i s t s when t h e r e h a s been u n e x p l a i n e d
        d e l a y of s u c h d u r a t i o n o r c h a r a c t e r a s t o r e n d e r
        t h e enforcement of t h e a s s e r t e d claim i n e q u i t a -
        ble.'     . . ."
        Next r a i s e d i s whether t h e S t a t e of Montana's c l a i m i s

b a r r e d by t h e d i s c l a i m e r o f i n t e r e s t by t h e S t a t e Department

of Revenue.          The d i s c l a i m e r of i n t e r e s t w a s f i l e d by a n

a t t o r n e y i n t h e Department o f Revenue.                 The d i s c l a i m e r was

i n t e n d e d t o i n d i c a t e t h a t no t a x e s w e r e owed on t h e l a n d .

I t was n e v e r s i g n e d .      The S t a t e was a l l o w e d t o amend i t s

p l e a d i n g s under Rule 1 5 , M.R.Civ.P.,               t o withdraw t h e c o n s e n t

due t o mistake.            No d e f a u l t of t h e S t a t e w a s e n t e r e d .      The

w a i v e r was n o t g i v e n a p p e l l a n t s p r i o r t o t h i s a c t i o n .    There

was no showing made t h a t t h e y were m i s l e d i n t o b e l i e v i n g t h e

S t a t e had no i n t e r e s t i n t h e i r a c t i o n .      The a p p l i c a t i o n s t o

withdraw t h e d i s c l a i m e r and f i l e a n answer w a s made l o n g

before trial.           The t r i a l judge p r o p e r l y d e c i d e d t h i s i s s u e

i n favor of t h e S t a t e .

        The f i n a l i s s u e r a i s e d i s whether t h e S t a t e o f Montana's

c l a i m i s b a r r e d by t h e s t a t u t e of l i m i t a t i o n s .     The S t a t e

g a i n e d ownership t o T r a c t D t h r o u g h t h e 1976 boundary a g r e e -
ment and q u i t c l a i m deed from H o l l y S u g a r .          The t r i a l c o u r t

c o r r e c t l y found t h a t s e c t i o n 93-2501,    R.C.M.     1947, now

s e c t i o n 70-19-302    MCA,    d i d n o t apply t o t h i s claim.

       The D i s t r i c t C o u r t ' s award of t h e p r o p e r t y a c c o r d i n g t o

t h e 1976 boundary a g r e e m e n t i s a f f i r m e d .




W e concur:




       Chief J u s t i c e




       Justices
Mr. Justice John C. Sheehy specially concurring:

     Under Section 14, 1867 Organic Act, the United
States entrusted every tract numbered Section 16 or 36
inviolable from any tricks by deed or ruse, lawless or
statutory, when it created the Montana Territory.
     Likewise, our Enabling Act states in Section 10
and 11, for education of our children, the same traCts
shall not be conveyed, deeded or lost, unless the permanent
school fund gets full market cost.
     Our duty then is to guard against depletion of trusted
lands by any means, and that includes accretion.    Here
the result is just by reason of the trade completed by
the state which cannot be unmade.
     I concur in the result.